In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00331-CV


                     IN RE JAMES WELDON BURTON, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                   September 10, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is a document filed by James Weldon Burton entitled

“Relator’s Request for Randall County District Attorney’s File.” Given the nature of the

relief sought, we construe the item as a petition for writ of mandamus. Because it seeks

relief beyond our jurisdiction, however, we must deny it.

      Burton requests that we “ORDER the Randall County District Attorney to provide

and surrender a complete copy of the Randall County District Attorney’s file and all

evidence held in Cause No. 16,692-B. . . .” This request is problematic for we generally

cannot issue writs of mandamus against anyone other than a judge. TEX. GOV’T CODE

ANN. § 22.221 (West 2004). While there is an exception to that limitation, however, it

encompasses instances wherein relief is necessary to protect our appellate
jurisdiction. In re Lagaite, No. 07-15-00101-CV, 2015 Tex. App. LEXIS 3565, at *1

(Tex. App.—Amarillo April 9, 2015) (orig. proceeding).     Before it can be said that we

are protecting our appellate jurisdiction, though, there must be an appeal pending

wherein the relator is a party. Id. Burton’s complaint does not relate to a pending

appeal or to our jurisdiction over a pending appeal. Nor do we know of any authority

allowing an appellate court to simply direct a district attorney to disclose his records to

others. Thus, we have no jurisdiction to require the Randall County District Attorney to

provide a complete copy of his file in Cause No. 16,692-B and deny the petition for a

writ of mandamus.

                                                               Brian Quinn
                                                               Chief Justice




                                             2